UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BARING INDUSTRIES, INC., 19-ev-2829 (JGK)

Plaintiff, ORDER

 

- against -
3 BP PROPERTY OWNER LLC et al.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The parties should submit the proposed schedule for the
cross“motionzfor summary judgment by July 16, 2021.

The letter motion for additional discovery, if any, should be
filed by July 13, 2021, and the response should be filed by July
15, 2021.

SO ORDERED.

Dated: New York, New York
July 8, 2021 a

wi G. Koeltl
Un d States District Judge

 

 

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: _7/2?/sloi

 

 

 

 

 

 

 
